DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to the apparatus (of Figure 3, and & line 18 on page 9 to line 10 on page 12 in the Applicant’s specification) for processing data, comprising the following limitations: A) a first buffer 410 configured to divide data into first data blocks of a first number of bits; B) a deinterleaver 400 configured to perform deinterleaving on the first data blocks; and C) a second buffer 430 configured to divide deinterleaved data into second data blocks of a second number of bits and output the second data blocks, D) wherein the first number of bits is determined based on a minimum switching unit of a deinterleaving operation and the second number of bits (for example, see the last two paragraphs on page 10 starting at line 18 in the Applicant’s specification) [Emphasis Added to identify limitations A, B, C and D found in independent claims 1 and 10 of Group I, but not found in claim 17 of Group II], classified in H03M 13/2778.
II. Claims 17-19, drawn to the apparatus of Figure 4 in the Applicant’s specification for processing data, comprising the following limitations: E) a deinterleaving switch 510-1 configured to receive first data through M-th data, each having N bits, N and M being natural numbers greater than or equal to 1 and generate a first data matrix through an M-th data matrix by extracting bits at an interval of K bits for each of the first data through the M-th data, K being a natural number greater than or equal to 1; and a memory register 550-1 configured to store the first data matrix through the M-th data matrix and sequentially output an L-th row of each of the first data matrix through the M-th data matrix, L being a natural number greater than or equal to 1, classified in H03M 13/2792.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group II has separate utility such as for deinterleaving switch 230 and memory 270 in the Applicant’s Figure 2 (Note: the Applicant’s specification teaches that the subcombination Group II can be separately used in other devices other than the device taught in Figure 4).  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
because the inventions of Group I and Group II required different search strategies and are classified in separate classes.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

A telephone call was made to Ashley Wells on 12/20/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. Note: the Examiner was informed that the client prefers a written restriction in order for the client to examine the restriction in detail.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112